ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-047 concluding that MARTIN C. LATINSKY of HAWORTH, who was admitted to the bar of this State in 1982, and who thereafter was suspended from practice effective May 1, 2002, by Order of the Court filed April 1, 2002, and who remains suspended at this time, should be reprimanded for violating RPC 5.5(a) and Rule 1:28-2 (practicing law while ineligible for failure to pay annual assessment to the New Jersey Lawyers’ Fund for Client Protection),RPC 1.15(d),and Rule l:21-6(recordkeeping violations), and good cause appearing;
It is ORDERED that MARTIN C. LATINSKY is hereby reprimanded; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
*409ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.